Citation Nr: 1526025	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

2.  Entitlement to service connection for right knee osteoarthritis, claimed as a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A RO decision in May 1954 denied service connection for a right knee disorder, finding that there was no current right knee disability.

2.  The Veteran did not appeal the May 1954 rating decision denying service connection for a right knee disorder after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the May 1954 rating decision denying service connection for a right knee disorder that was not previously considered relates to the unestablished fact of a current right knee disability.

4.  The Veteran injured the right knee in service.

5.  The Veteran has a current right knee osteoarthritis disability.

6.  Symptoms of right knee osteoarthritis were "chronic" in service.


CONCLUSIONS OF LAW

1.  The May 1954 rating decision that denied service connection for a right knee disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The claim to reopen service connection for a right knee disorder and the underlying claim for service connection for right knee osteoarthritis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (reopening and grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Right Knee Disorder

The Veteran seeks to reopen service connection for a right knee disorder.  Specifically, the Veteran has asserted that recurring right knee pain has been present since injuring the right knee in service.  See May 2015 Board hearing transcript at 3.

The original claim for service connection for a right knee disorder was denied by the RO in a May 1954 rating decision.  After being informed of the May 1954 rating decision and appellate rights in a June 1954 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the May 1954 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In the May 1954 rating decision, the RO denied service connection for a right knee disorder, finding that the evidence did not show a current right knee disability.  The evidence at the time of the May 1954 rating decision included an April 1954 VA examination report, the service treatment records, and the Veteran's application for service connection for a right knee disorder.  The evidence received since the May 1954 rating decision includes a June 2010 VA examination report, a letter from a private physician, VA treatment records, the Veteran's written statements, and the May 2015 Board hearing transcript.

After reviewing the evidence received since the May 1954 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for a right knee disorder.  Specifically, the new evidence reflects a current right knee osteoarthritis disability.  See June 2010 VA examination report; February 2015 VA treatment record.  This evidence relates to the unestablished fact of a current right knee disability.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a right knee disorder.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Osteoarthritis - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claim for service connection for a right knee disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986); see also Giglio v. Derwinski, 2 Vet. App. 560, 561(1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed. 1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

As noted above, the Veteran seeks service connection for a right knee disorder that began in service and which has manifested continuous pain since an in-service right knee injury.  Specifically, the Veteran has asserted that recurring right knee pain has been present since the right knee was hit by a flying rock during active duty.  See May 2015 Board hearing transcript at 3, 6.

Initially, the Board finds that the Veteran injured the right knee in service.  During the May 2015 Board hearing, the Veteran testified about being struck in the right knee by a rock in service.  See id.  Service treatment records include several records that document right knee pain, including a February 1952 entry that includes a diagnosis of right popliteal bursitis.  For these reasons, the Board finds that the Veteran injured the right knee in service.

The Board next finds that the Veteran has a current right knee osteoarthritis disability.  Both the June 2010 VA examination report and the February 2015 VA treatment record reflect a current right knee osteoarthritis disability.  There is no evidence of an alternative or separate diagnosis for a current right knee disorder.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether symptoms of the current right knee osteoarthritis disability were "chronic" in service.  During the May 2015 Board hearing, the Veteran testified that he has experienced constant pain in the right knee since the in-service right knee injury, including during service.  See Board hearing transcript at 4.  The first complaint of right knee pain was recorded in June 1951.  In February 1952, the Veteran reported right knee pain for two months.  In April 1952, the Veteran reported six to seven months of right knee pain and the service clinician noted possible torn cartilage in the right knee.  In November 1952, a service clinician ordered x-ray testing after medical examination revealed lateral edema in the right knee.  X-ray testing was performed on the right knee in November 1952; however, no gross osseous or articular abnormality was found.  Service personnel records reflect that the Veteran was placed on limited duty between April and June 1952; however, the service treatment records indicate that the Veteran was on limited duty previously.  During the May 2015 Board hearing, the Veteran testified that he was on limited duty for more than 10 months in service due to right knee pain.  See Board hearing transcript at 2.

In sum, the evidence demonstrates that there were several complaints of right knee pain in service spanning the period from June 1951 to November 1952.  Right knee bursitis and edema were both noted during this period, and the evidence indicates that the Veteran was placed on limited duty for right knee symptoms for at least the period from February 1952 to June 1952.  Given the contemporaneous service treatment records documenting right knee pain, and the Veteran's consistent testimony regarding knee symptoms in service and since service, the Board finds the Veteran's testimony indicating chronic right knee pain in service to be credible.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (recognizing that a veteran is competent to testify regarding continuous knee pain since service).  

For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of right knee osteoarthritis were chronic in service so as to meet the criteria for presumptive service connection for right knee osteoarthritis based on "chronic" in-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting service connection for right knee osteoarthritis, claimed as a right knee disorder, on a presumptive theory of entitlement under 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms, the Board does not reach the additional presumptive theories of "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), or osteoarthritis manifesting to 10 percent within one year of service separation under 38 C.F.R. § 3.307, or the theory of direct service connection under 38 C.F.R. § 3.303(d). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for right knee osteoarthritis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


